 

So
RQERED

  

Case 1:92-cr-00869-AJN Document 432 Filed 03/09/20 Page 1 of 3
U.S. Department of Justice

United States Attorney
Southern District of New York

 

   
 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

  

March 6, 2020
3/12 1@
OVMORDERED: |
Honorable Alison J. Nathan S te
Thurgood Marshall \
United States Courthouse iid Se
40 Foley Square ALISON J. NAT aerate

LINITE RS Oe

New York, NY 10007

Re: Robin Scott Tellier vy. United States of America, Docket No. 92 Cr. 0869 (AJN)

Dear Judge Nathan:

The United States respectfully submits this letter in connection with the Court’s Order of
January 22, 2020 [ECF No. 429] (the “January 22 Order”), ordering the United States to file,
within sixty days of the January 22 Order, an answer or other pleadings in response to the
Movant’s motion, which was brought under 28 U.S.C. § 2255.

Upon learning of the January 22 Order, the United States ordered archived materials in
connection with this matter, some of which have not yet been received. The United States
therefore respectfully requests an extension of time, until May 21, 2020, in order to submit an
answer or other pleadings. This request is the United States’ first for an extension of time.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

by: Kile EE  Kartay?
Kaylan E. Lasky ~ ~
Assistant United States Attorney
(212) 637-2315
kaylan.lasky@usdoj.gov

ce: pro se Movant (proof of service attached)

 

 
